DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a reply to the application filed on 12/17/2020, in which, claim(s) 1-20 are pending. Claim(s) 1, 9 and 15 are independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2020, has been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Drawings
The drawings filed on 12/17/2020 are accepted by The Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over:
          Claims 1-12 of Patent 10,872,175.

Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 are anticipated by claims 1-12 of Patent 10,872,175.
Patent No. 10,872,175 (16/212,376)  
Instant Application No.(17/125,875) 
Claim 1. A method comprising: 

receiving an indication of a change to an operating mode of a device, wherein the indication of the change to the operating mode of the device corresponds to a detection of a tampering of the device, and the tampering of the device is associated with an opening of the device; 

identifying a cryptographic item stored at a memory of the device, wherein the cryptographic item corresponds to an identification of the device with a digital signature, and wherein the digital signature is based on a private key that is inaccessible to the device; 

in response to receiving the indication of the change to the operating mode of the device, modifying, by a processing device, the cryptographic item stored at the memory; and 

operating the device in the changed operating mode based on the modified cryptographic item.

Claim 1. A method comprising: 

receiving an indication of a change to an operating mode of a device from a first operating mode to a second operating mode; 





identifying a cryptographic item stored at a memory of the device, wherein the cryptographic item corresponds to an identification of the device signed with a digital signature, and wherein the digital signature is based on a private key that is inaccessible to the device; 

in response to receiving the indication of the change to the operating mode of the device, modifying, by a processing device, the cryptographic item stored at the memory; and 

operating the device in the second operating mode based on the modified cryptographic item.  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Charles M. Link, II (US 2014/0294180 A1) in view of Church et al. (US 2018/0227128 A1).
Regarding Claims 1, 9, and 15, Link, II discloses
receiving an indication of a change to an operating mode of a device from a first operating mode to a second operating mode ([0448], “determining if at least one power mode transition criterion has been met at 3802 (as an indication of a change), and changing operation of the vehicle telematics unit from a first mode to a second mode according to the at least one power mode transition criterion at 3803”); 
identifying a cryptographic item stored at a memory of the device ([0210], “memory storage devices”, [0285], “the VIN number), wherein the cryptographic item corresponds to an identification of the device signed with a digital signature ([0285], “the VIN number, GPS time (such as, higher order to a predetermined level, i.e. 15 min) can be used to generate a key, and the MD5 algorithm can be used to generate a (digital) signature. This signature can be included as part of the message. Since the VIN is known only to the vehicle and the PASS network, when combined with current GPS time, a secret key can be generated”); 
in response to receiving the indication of the change to the operating mode of the device, modifying, by a processing device, the cryptographic item stored at the memory ([0448], “determining if at least one power mode transition criterion has been met”, [0592], “provide a flash update interface to the VIC 2705, used when a binary image is received by a flash management unit 4412 to update the software”); and 
operating the device in the second operating mode based on the modified cryptographic item ([0455], “determining if one of, ignition on, receipt of a request for a telematics service, activation of a telematics service, receipt of data from a wireless network, or activity on a vehicle bus is met, and the first mode is low power mode and the second mode is normal mode”),  
Link, II does not explicitly teach Church teaches
wherein the digital signature is based on a private key that is inaccessible to the device ([00396], “the digital signature was made by a computing device and application with access to the private key”, claim 6, “the private key being inaccessible to applications other than the designated application”),
Link, II and Church are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Church with the disclosure of Link, II. The motivation/suggestion would have been to improve the security of the device.

Regarding Claims 2, 10, and 16, the combined teaching of Link, II and Church teaches 
wherein the indication of the change to the operating mode of the device corresponds to a detection of a change in a function of the device (Link, II, [0448], “determining if at least one power mode transition criterion has been met at 3802 (as a detection of a change), and changing operation of the vehicle telematics unit”).

Regarding Claims 3, 11, and 17, the combined teaching of Link, II and Church teaches 
wherein the change in the function of the device comprises a change in software that is used to provide functionality of the first operating mode (Link, II, [0592], “provide a flash update interface to the VIC 2705, used when a binary image is received by a flash management unit 4412 to update the software”).

Regarding Claims 4, 12, and 18, the combined teaching of Link, II and Church teaches 
wherein the change in the function of the device comprises an update to software of the device (Link, II, [0592], “provide a flash update interface to the VIC 2705, used when a binary image is received by a flash management unit 4412 to update the software”).


Regarding Claims 5, 13, and 19, the combined teaching of Link, II and Church teaches 
wherein the update to the software of the device provides the second operating mode (Link, II, [0592], “provide a flash update interface to the VIC 2705, used when a binary image is received by a flash management unit 4412 to update the software” to operate on second mode).

Regarding Claims 6, 14, and 20, the combined teaching of Link, II and Church teaches 
wherein the first operating mode comprises a restricted operating mode, and the second operating mode comprises a non-restricted operating mode (Link, II, [0455], “the first mode is low power mode (i.e. restricted mode) and the second mode is normal mode”).  

Regarding Claim 7, the combined teaching of Link, II and Church teaches 
wherein the indication of the change to the operating mode of the device corresponds to verification of a signature of a signed device identification being unsuccessful (Link, II, [0619], “If the flash image does not pass verification methods, such as checksum or signature”).

Regarding Claim 8, the combined teaching of Link, II and Church teaches 
identifying a public key that corresponds to the private key; performing a verification of the cryptographic item with the public key (Church, [0039], “the authentication system 12 may determine that the digital signature was made by a computing device and application with access to the private key based on a corresponding public key stored by the authentication system”); 
determining whether the verification is successful; responsive to determining that the verification is successful, determining that the device is in the first operating mode; and responsive to determining that the verification is unsuccessful, determining that the device is in the second operating mode (Link, II, [0619], “If the flash image does not pass verification methods, such as checksum or signature, the image can be discarded. If the image passes verification then it can be prepared for transfer to the indicated device”).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186. The examiner can normally be reached Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497